                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 DENNIS JAMES JONES, JR.,                                 )
                                                          )
                Plaintiff,                                )
                                                          )
 v.                                                       )       No.:        3:18-cv-00367
                                                          )                   REEVES/GUYTON
 SGT. J. SMITH, SGT. T. MCKAMEY, CPL                      )
 G. GILSON, DEPUTY EARLEY, DEP. R.                        )
 BRISK, DEPUTY YOUNG, DEP. D.                             )
 THOMPSON, DEPUTY DAVIS, and                              )
 DEPUTY WARD,                                             )
                                                          )
                Defendants.                               )

                                   MEMORANDUM & ORDER

        This pro se prisoner’s complaint for violation of civil rights filed pursuant to 42 U.S.C. §

1983 is now before the Court for screening of the complaint pursuant to the Prison Litigation

Reform Act (“PLRA”).

I.      SCREENING STANDARD

        Under the PLRA, district courts must screen prisoner complaints and sua sponte dismiss

any claims that are frivolous or malicious, fail to state a claim for relief, or are against a defendant

who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Benson v. O’Brian, 179 F.3d

1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal,

556 U.S. 662 (2009) and in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals

for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71

(6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
        Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972). Allegations that give rise to a mere possibility that a plaintiff might later establish

undisclosed facts supporting recovery are not well-pled and do not state a plausible claim,

however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the

elements of a claim which are not supported by specific facts are insufficient to state a plausible

claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

        In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself create any

constitutional rights; it creates a right of action for the vindication of constitutional guarantees

found elsewhere”).

II.     ALLEGATIONS OF THE COMPLAINT

        Upon his arrival at the Anderson County Jail, Sgt. Smith placed Plaintiff in Unit 2 workers’

pod and asked him to inform officers of inmates brought drugs into the jail from work [Doc. 2 p.

4]. Plaintiff agreed to this arrangement, and approximately one month later, Deputy Brisk got on

the jail’s intercom and asked, “Mr. Jones, who are you sni[t]ching on this time?” [Id.]. Because

of the statement, Plaintiff was moved to Unit 5, where Deputy Brisk again told other inmates that

Plaintiff was a snitch [Id.]. Thereafter, Plaintiff was moved to Unit 7, which was on lockdown,

and Cpl. G. Gilson told Deputy Ward to remove all of Plaintiff’s belongings [Id.]. Deputy Ward

removed all of Plaintiff’s property from the cell, but Deputy Young brought Plaintiff’s property

back the following day [Id. at 4-5]. Plaintiff retained his property for a day before Sgt. McKamey

again removed Plaintiff’s property from his cell, with Deputy Young retrieving the property and

returning it to Plaintiff upon his arrival at the jail [Id. at 5].

                                                      2
         Plaintiff claims that he was asleep when Deputy Earley came to his cell yelling about

Plaintiff’s vent being covered, and that Deputy Earley sprayed mace in Plaintiff’s face and punched

him on the right side of his face [Id. at 5]. Plaintiff asserts that the following day, his breakfast

tray had soap in it, and his lunch tray contained only one piece of bread [Id.]. Plaintiff brought the

issue to the attention of Deputy Thompson, who made the kitchen give Plaintiff adequate food

[Id.].

         Plaintiff asserts that he was brought handcuffed into Sgt. Smith’s office the following day,

and that Sgt. Smith slapped him in the face and threatened him [Id. at 6]. During the next shift,

Plaintiff’s property was again taken by Deputy Davis, but the property was subsequently returned

[Id.]. That evening, Plaintiff claims, he was taken to the “lawyers trap,” where Sgt. McKamey

punched him in the head and ribs and trapped him in between a table and a wall [Id.].

III.     ANALYSIS

         First, the Court finds that the temporary confiscation of Plaintiff’s property, presumably as

a punitive measure, does not constitute a due process violation if there is a meaningful post-

deprivation remedy available. See, e.g., Hudson v. Palmer, 468 U.S. 517 (1984); Parratt v. Taylor,

451 U.S. 527 (1981). Tennessee law provides an avenue for prisoners to recover personal property.

See McQuiston v. Ward, 2001 WL 839037 * 1 (Tenn. Ct. App. July 25, 2001) (citing to Tenn.

Code. Ann. § 29-30-101 and § 29-30-201). Therefore, to the extent that Plaintiff has been deprived

of his property, the Court finds that he has not shown that Tennessee’s statutory remedies are

inadequate, and therefore, he has not stated a claim that would entitle him to relief under § 1983.

See Bailey, 15 F. App’x at 251 (observing that even if due process deprivation was shown through

co-pay charge, “the inmates failed to allege that the post-deprivation procedure is inadequate”).




                                                  3
       Moreover, the Court finds that the temporary removal of Plaintiff’s property is a de minimis

deprivation that fails to implicate constitutional concerns. See, e.g., George v. Lamey, No. CV 06-

41-GFSEH, 2007 WL 118912, at *3 (D. Mont. Jan. 8, 2007) (dismissing as frivolous claim that

inmate’s toothbrush and cutlery were confiscated for two weeks); Redmond v. Garvey, No. 91-

CIV-6777-AGS, 1998 WL 600992, at *3 (S.D.N.Y. Sept. 10, 1998) (temporary deprivation of

possessions does not raise constitutional claim). Accordingly, this claim will be dismissed.

       Next, the Court finds that Plaintiff’s allegation that he was placed in danger or threatened

and harassed by Defendants labeling him as a “snitch” does not constitute a constitutional

violation. See Johnson v. Unknown Dellatifa, 357 F.3d 539, 546 (6th Cir. 2004) (holding that

allegations of harassment and verbal abuse are insufficient to assert a claim under the Eighth

Amendment). Even if one or more Defendants deliberately “outed” Plaintiff in an attempt to cause

him difficulty, Plaintiff was promptly moved each time his status as an informant was revealed.

As such, this allegation fails to state a claim upon which relief may be granted under § 1983.

       Additionally, the Court finds that Plaintiff’s allegation that his food was inadequate and/or

soapy on two occasions is insufficient to state a claim upon which relief may be granted under §

1983, as nothing in his complaint allows the Court to plausibly infer that the food has affected

Plaintiff’s health in any way. See Cunningham v. Jones, 567 F.2d 653, 659–60 (6th Cir. 1977)

(providing that where a prisoner’s diet is sufficient to sustain the prisoner’s good health, no

constitutional right has been violated).

       However, the Court finds that Plaintiff’s allegations that Sgt. Smith, Sgt. McKamey, and

Deputy Earley slapped, punched, and/or maced him do state a claim upon which relief may be

granted under § 1983, and this claim will proceed.

IV.    CONCLUSION

       For the reasons set forth above:

                                                4
1. Plaintiff has failed to state a claim against Cpt. G. Gilson, Dep. R. Brisk, Deputy
   Young, Dep. D. Thompson, Deputy Davis, and Deputy Ward, and these Defendants
   are DISMISSED from this action;

2. This action will PROCEED only as to the claim that Defendant Sgt. J. Smith, Sgt. T.
   McKamey, and Deputy Earley used excessive force against Plaintiff while he was
   housed at the Anderson County Jail;

3. All other claims in the complaint are DISMISSED for failure to state a claim upon
   which relief may be granted under § 1983;

4. The Clerk is DIRECTED to send Plaintiff service packets (a blank summons and USM
   285 form) for Defendants Smith, McKamey, and Earley. Plaintiff is ORDERED to
   complete the service packets and return it to the Clerk’s Office within twenty (20) days
   of receipt of this order. At that time, the summonses will be signed and sealed by the
   Clerk and forwarded to the U.S. Marshal for service. Fed. R. Civ. P. 4;

5. Service shall be made on Defendants pursuant to Rule 4(e) of the Federal Rules of Civil
   Procedure and Rule 4.04(1) and (10) of the Tennessee Rules of Civil Procedure, either
   by mail or personally if mail service is not effective;

6. Plaintiff is forewarned that if he does not return the completed service packets within
   the time required, the Court may dismiss this action;

7. Defendants shall answer or otherwise respond to the complaint within twenty-one (21)
   days from the date of service. If any Defendant fails to timely respond to the complaint,
   it may result in entry of judgment by default against that Defendant;

8. Plaintiff is also NOTIFIED that if he fails to timely comply with this order, this action
   will be dismissed for failure to prosecute and to follow the orders of this Court; and

9. Plaintiff is ORDERED to immediately inform the Court and Defendants or their
   counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it
   is the duty of a pro se party to promptly notify the Clerk and the other parties to the
   proceedings of any change in his or her address, to monitor the progress of the case,
   and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to
   provide a correct address to this Court within fourteen days of any change in address
   may result in the dismissal of this action.

SO ORDERED.

ENTER:

                                      __
                                       _____________
                                                  ______________________
                                                  __                  ___________
                                      __________________________________________
                                      C
                                      CH
                                       HIEF UNITED STATES
                                      CHIEF                 S DISTRICTT JUDGE



                                         5
